Citation Nr: 0100109	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a right 
rib fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to 
January 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


REMAND

The veteran seeks service connection for residuals of a right 
rib fracture.  He states that he boxed while he was in the 
military and did jousting sessions in the ring.  He argues 
that the rib fracture occurred during this type of physical 
training.  The record shows no treatment for a rib problem in 
service.  However, the veteran has testified that he was 
treated during service by a private practitioner off the base 
for right side pain which occurred during basic training.  
Efforts to secure records of this treatment have not been 
accomplished.  He also testified that he was treated in 
service for asthma which included complaints of pain, but 
that he was told by a VA examiner in early 1997 that his pain 
was not related to that disorder.  It is noted that the 
veteran is service-connected for asthma.   

VA outpatient treatment records show treatment beginning in 
early 1997 for complaints of right upper quadrant pain.  In 
April 1997, the veteran reported having the pain since 1996, 
after running longer distances.  Examination showed 
tenderness under the right parasternal costo margin.  Private 
records show in that in June 1998, the veteran reported 
having a rib injury when he was in the military.  A bone scan 
in October 1998 showed a focus of uptake involving the 
anterior aspect of the right 4th rib in the region of pain, 
which could represent a rib fracture.   On VA treatment in 
April 1999, it was noted that the veteran had been evaluated 
previously for right lower thorax rib pain and was found to 
be "r/t asthma".  He gave a three-year history for the pain.  
The assessment was, non-healing rib fracture.  VA records 
show that in June 1999, it was noted that the veteran 
reported being treated by an outside physician who claimed 
that the veteran had a fracture in the right rib that didn't 
heal well.  The assessment was, right anterior rib pain with 
questionable costochondritis versus old fracture.  The 
veteran has not been examined by VA regarding his claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any right rib 
pain during and after service.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record.  Of particular interest are the 
records from the private physician, who 
treated the veteran during service.  Once 
received, these records should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for an examination by board certified 
specialists (orthopedic and pulmonary) 
who have not previously examined him, to 
evaluate the veteran's disabilities.  All 
indicated studies should be performed 
including X-rays.  The examiners should 
document all findings.  The claims file 
and a copy of this remand must be 
reviewed by each examiner in conjunction 
with the examinations and this must be 
noted in the examination reports.  The 
examiners must offer an opinion as to the 
etiology of the veteran's complaints to 
include whether it is at least as likely 
as not that any current disability 
diagnosed is related to the veteran's 
military service or treatment received 
during his military service.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

The veteran must be informed of the 
potential consequences of his failure to 
report, and a copy of the notices of 
examination must be associated with the 
claims file.  

3.  After the examinations have been 
completed, the RO should review the 
examination reports to ensure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action. 38 C.F.R. 
§ 4.2 (2000); see also Stegall v. West, 
11 Vet. App. 268 (1998).   

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  



The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



